Citation Nr: 1041318	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), claimed as secondary to a sexual assault.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for residuals of traumatic 
brain injury.

4.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant had approximately one month of active service, from 
May 1980 to June 1980.  He was discharged due to lack of self 
discipline and motivation.

This matter comes before the Board of Veterans' Appeals (Board) 
from Regional Office (RO) decisions of June 2007 and April 2009.  

In June 2010, the appellant presented testimony in a Travel Board 
hearing before the undersigned.  A copy of the transcript has 
been associated with the claims folder. 

During the June 2010 hearing, the appellant discussed a 
disability of his lumbar spine in addition to the other claims on 
appeal.  Because no claim involving a disability of his lumbar 
spine has been adjudicated by the RO, the Board lacks 
jurisdiction over it.  This matter is therefore referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.



REMAND

The appellant contends that he was the victim of a sexual assault 
during basic training in June 1980.  He asserts that his PTSD is 
the result of this incident.  He also asserts that his head was 
banged against a commode during the assault, causing the other 
injuries at issue in this case.

Multiple pertinent records are already contained in the 
appellant's claims file, including service treatment and 
personnel records, private and VA medical records, Social 
Security records, and supporting statements from the appellant 
and his friends and relatives.  However, during the June 2010 
hearing, the appellant testified that he was initially diagnosed 
with the disabilities at issue when he was in prison.  According 
to a 2001 statement from the Texas Department of Criminal 
Justice, the appellant was incarcerated for four separate periods 
of time for a total of thirteen years between 1984 and 2000.  
Careful review of the claims file reveals only a single prison 
medical record, dated in September 1991.  This is a psychiatric 
record, which includes diagnoses of substance abuse and "rule 
out schizophrenia."  It also indicates that further psychiatric 
testing would be performed.  

In May 2009, the appellant submitted a signed but undated consent 
form, authorizing the Texas Department of Criminal Justice to 
release his medical records to the VA for purposes of this claim.  
It does not appear that the VA has attempted to obtain his prison 
medical records, however.  Because the appellant contends that 
these records would reflect the initial diagnoses of the 
disabilities at issue, they are likely to be highly relevant to 
his claims.  The Board therefore holds that a remand for the 
purpose of attempting to obtain these medical records is required 
to fulfill the VA's duty to assist the appellant in fully-
developing his claims.

It appears that the appellant currently receives his medical care 
from the VA.  As the case must be remanded, his VA treatment 
records should be updated for the file, to facilitate review by 
adjudicators.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release, 
the RO should obtain all medical records 
generated during the appellant's prison 
terms from the Texas Department of Criminal 
Justice for inclusion in the appellant's 
claims file.  All attempts to obtain these 
records should be fully documented for the 
file.  

2.  The RO should obtain all records 
reflecting medical and mental health 
treatment afforded to the appellant by the 
Dallas VA medical system subsequent to July 
2009 for inclusion in the claims file.

3.  If the RO is unable to secure these 
records, it must notify the appellant and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the appellant that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2010).

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
additional procedural or evidentiary 
development becomes apparent, such 
development should be accomplished.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

